Citation Nr: 1030278	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  05-37 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
disabling for service-connected status post reduction of right 
third interphalangeal joint and soft tissue swelling (hereinafter 
right long finger disorder).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 2001 to August 
2002.  He has additional unverified service in the U. S. Navy 
Reserve.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

This case was previously before the Board in April 2008 when it 
was remanded for further development.  

The Board notes that the Veteran's November 2005 VA Form 9, in 
addition to entitlement to initial evaluation in excess of 10 
percent disabling for service-connected status post reduction of 
right third interphalangeal joint and soft tissue swelling, 
includes the appealed issue of entitlement to service connection 
for left shoulder adhesive capsulitis with bursitis claimed as a 
left shoulder condition.  This issue was remanded by the Board in 
April 2008 for further development.  In a subsequent rating 
decision dated in May 2010 the RO granted the Veteran entitlement 
to service connection for a left shoulder rotator cuff injury 
claimed as a left shoulder condition.  As this represents a 
complete grant of the claim of entitlement to service connection 
for left shoulder adhesive capsulitis with bursitis claimed as 
left shoulder condition, this issue is no longer in appellate 
status.


FINDING OF FACT

The Veteran's service-connected right long finger disorder is 
manifested by pain, limitation of motion, and functional 
limitation; but not by ankylosis or amputation.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
for a right long finger disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5229 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks an initial evaluation greater than 10 percent 
disabling for a right long finger disorder.  In September 2004, 
the Veteran was granted service connection for a right long 
finger disorder and the disorder was assigned an evaluation of 10 
percent disabling effective August 29, 2002, pursuant to 
Diagnostic Codes 5229-5003.

Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand (1) For the index, long, ring, and 
little fingers (digits II, III, IV, and V), zero degrees of 
flexion represents the fingers fully extended, making a straight 
line with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints flexed to 
30 degrees, and the thumb (digit I) abducted and rotated so that 
the thumb pad faces the finger pads.  Only joints in these 
positions are considered to be in favorable position.  For digits 
II through V, the metacarpophalangeal joint has a range of zero 
to 90 degrees of flexion, the proximal interphalangeal joint has 
a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 80 
degrees of flexion.  (2) When two or more digits of the same hand 
are affected by any combination of amputation, ankylosis, or 
limitation of motion that is not otherwise specified in the 
rating schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.  (3) Evaluation of ankylosis of the index, long, 
ring, and little fingers: (i) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, and 
either is in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation without metacarpal 
resection, at proximal interphalangeal joint or proximal thereto.  
(ii) If both the metacarpophalangeal and proximal interphalangeal 
joints of a digit are ankylosed, evaluate as unfavorable 
ankylosis, even if each joint is individually fixed in a 
favorable position.  (iii) If only the metacarpophalangeal or 
proximal interphalangeal joint is ankylosed, and there is a gap 
of more than two inches (5.1 cm.) between the fingertip(s) and 
the proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as unfavorable ankylosis.  
(iv) If only the metacarpophalangeal or proximal interphalangeal 
joint is ankylosed, and there is a gap of two inches (5.1 cm.) or 
less between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent possible, 
evaluate as favorable ankylosis.  (4) Evaluation of ankylosis of 
the thumb: (i) If both the carpometacarpal and interphalangeal 
joints are ankylosed, and either is in extension or full flexion, 
or there is rotation or angulation of a bone, evaluate as 
amputation at metacarpophalangeal joint or through proximal 
phalanx.  (ii) If both the carpometacarpal and interphalangeal 
joints are ankylosed, evaluate as unfavorable ankylosis, even if 
each joint is individually fixed in a favorable position.  (iii) 
If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with the thumb attempting 
to oppose the fingers, evaluate as unfavorable ankylosis.  (iv) 
If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the thumb pad and the fingers, with the thumb attempting 
to oppose the fingers, evaluate as favorable ankylosis.  (5) If 
there is limitation of motion of two or more digits, evaluate 
each digit separately and combine the evaluations.  See 38 C.F.R. 
§ 4.71a, Evaluation of Ankylosis or Limitation of Motion of 
Single or Multiple Digits of the Hand.

In regard to ankylosis of an individual digit, under Diagnostic 
Code 5226 ankylosis (favorable or unfavorable) of the long finger 
warrants an evaluation of 10 percent disabling for either the 
major or the minor hand.  Consideration must also be given to 
whether evaluation as an amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation of 
motion of other digits or interference with overall function of 
the hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5226.

In regard to limitation of motion of individual digits, under 
Diagnostic Code 5229, limitation of motion of the index or long 
finger warrants a 10 percent disability rating for a gap of one 
inch (2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.  A gap of less than one inch (2.5 cm.) between the 
fingertip and the proximal transverse crease of the palm, with 
the finger flexed to the extent possible, and extension is 
limited by no more than 30 degrees, warrants a noncompensable 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5229.

In regard to amputation of an individual digit, under Diagnostic 
Code 5154, amputation of the long finger with metacarpal 
resection (more than one-half the bone lost) warrants an 
evaluation of 20 percent disabling for either the major or the 
minor hand.  Amputation without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto warrants an evaluation 
of 10 percent disabling for either the major or the minor hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5154.

Traumatic and degenerative arthritis, confirmed by x-ray 
evidence, will be rated on the basis of limitation of motion.  
When limitation of motion is noncompensable, a rating of 10 
percent is for application for each major joint affected by the 
limitation of motion. Any limitation of motion must be confirmed 
by findings such as swelling muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2009).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.  However, the Veteran has 
already been assigned the maximum 10 percent rating available for 
limitation of motion of an individual digit.  

Ratings for functional impairment of the upper extremities 
depends on which extremity is the major extremity, i.e., the one 
predominantly used by the individual. Only one extremity is 
considered to be major and a person is presumed to be right-
handed unless there is evidence of left-handedness.  38 C.F.R. § 
4.69.  The Veteran was noted to be right-handed in the report of 
the VA examination dated in April 2010.  Thus, the rating for the 
right long finger is to be made on the basis of the right upper 
extremity being the major extremity.

In April 2002, the Veteran was seen for complaints of pain to the 
third digit of the right hand following a fall.  Physical 
examination revealed some edema at the distal interphalangeal 
joint (DIP).  The assessment was jammed right DIP.

In July 2004 the Veteran underwent a VA examination.  The Veteran 
reported that he fell in service and had trauma to the right 
middle finger with a proximal interphalangeal joint dislocation.  
He spontaneously did a close reduction by pulling the right 
middle finger.  He went to sick call and was treated with 
Tylenol.  He experienced pain upon closing his hand a lot, being 
exposed to cold and upon palpation.  The alleviating factor was 
Panadol.  The Veteran reported that he did not have acute flare-
ups that functionally impaired him.  Physical examination showed 
that he had normal function of the right hand and wrist.  Range 
of motion of the DIP was 40 degrees of flexion and 0 degrees 
extension.  The PIP joint had active flexion of 75 degrees, and 
extension of -5 degrees.  Range of motion of the 
metacarpophalengeal joint was 75 degrees of active flexion and 0 
degrees of extension.  He was additionally limited by pain, 
fatigue, and weakness following repetitive use of the finger, 
however, he did not report flare-ups.  Based upon the physical 
examination, it was noted that the major functional impact would 
be difficulty closing the right hand repeatedly and upon 
palpation.  He was able to touch with the tip of the right thumb 
the tip of all the fingers of the right hand.  He could also 
touch the proximal transverse crease of the palm.  X-ray of the 
right long finger revealed no evidence of fractures or 
dislocations.  The x-ray impression was status post reduction of 
a distal right third interphalangeal joint dislocation, soft 
tissue swelling noted surrounding the distal interphalangeal 
joint.

In September 2005 the Veteran was reported to complain of right 
hand pain.  In January 2006 the Veteran was assessed as having 
bilateral hand grip of 3+/5 with pain gestures.

Dr. M. Figueroa, in a September 2009 statement, reported that the 
Veteran could not perform his job due to severe pain on his third 
finger fracture and left shoulder.  
As a fireman, he could not grasp the water hose for more than 5 
minutes and could not lift more than 5 pounds.  It was also noted 
that he could not take many pain medications, which might help 
him, due to the effect it would have on his job performance.  It 
was the physician's opinion that the service-connected finger 
disability had worsened.  

In April 2010 the Veteran was afforded a VA C&P hand, thumb and 
fingers examination.  The Veteran was noted to be right handed 
and that the right long finger disorder affected his dexterity.  
No history of neoplasm was noted.  The Veteran was noted to have 
pain and decreased dexterity.  The Veteran was reported to be 
independent in self care and activities of daily life.  He worked 
at the Port Authority as a security guard.  The Veteran stated 
that he had pain of 6 out of 10 with weekly flare-ups to 9 out of 
10 lasting several hours.  The flare-ups are aggravated by cloudy 
and rainy days and alleviated by massages or medication.  The 
examiner stated that the flare-ups did not result in any 
additional limitation of motion or functional impairment.  The 
range of motion of the right middle finger MCP joint was 0 to 90 
degrees of flexion.  The range of motion of the right middle 
finger PIP joint was 0 to 50 degrees.  The range of motion of the 
DIP joint was 0 to 50 degrees.  There was no gap between the tip 
of the thumb and the fingers.  There was a gap of 2 centimeters 
between the right middle finger and the transverse crease of the 
right hand.  There was no gap between the thumb pad and the 
fingers with the thumb attempting to oppose the fingers.  The 
Veteran was noted to have appropriate strength for pulling, 
pushing, writing, probing, and expression.  The examiner restated 
the results of the July 2004 X-ray examination.  The Veteran was 
diagnosed with right hand fracture of mild to moderate severity.

Based upon the evidence of record, the Veteran's service-
connected right long finger fracture residuals disability is 
presently manifested by pain, limitation of motion, and 
functional limitation.  The Board notes that the Veteran is 
already receiving the maximum disability rating assignable for 
limitation of motion of the right long finger.  The first 
examination report indicated that the Veteran would have 
difficulty closing the hand repeatedly and upon palpation, 
however, the second examination report indicated that he had 
appropriate strength for pulling, pushing, writing, probing, and 
expression and that the condition was mild to moderate in 
severity.  Taking into account the whole disability picture, the 
Board finds that a higher rating is not warranted.  The Board has 
considered whether other Diagnostic Codes may warrant an 
increased evaluation.  However, ankylosis of the finger is not 
shown and therefore Diagnostic Code 5226 is not applicable.  
Moreover, amputation is not shown, therefore, a higher rating 
under Diagnostic Code 5154 is not warranted.  

As the Veteran is receiving the maximum disability rating under 
the diagnostic codes applicable to limitation of motion of his 
single long finger disability, consideration of an increased 
rating based on functional loss due to pain and other symptoms is 
not for application.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); Johnston v. Brown, 10 Vet. App. 80 (1997).

The Veteran reports that he has pain, decreased dexterity, and 
flare-ups of pain on a weekly basis that last several hours.  The 
medical evidence also indicates that he experiences pain, that he 
has limitation of motion, and that there is a gap of 2 
centimeters between the finger and proximal transverse crease of 
the palm.  The Board has considered the Veteran's credible 
statements as to the severity of the condition, as well as the 
medical evidence, and finds that the currently assigned 10 
percent evaluation based on pain and limitation of motion takes 
his statements into account.  In sum, there is no basis for a 
higher schedular evaluation to be assigned.  

The Board has considered whether staged ratings are warranted 
based on facts showing that different ratings are warranted for 
distinct periods of time.  However, the evidence does not show 
that a higher rating is warranted for any period of time that is 
covered by this appeal.  
  
The Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against entitlement to an 
evaluation in excess of 10 percent disabling for status post 
reduction of right third interphalangeal joint and soft tissue 
swelling, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The evidence shows that the Veteran's symptoms cause occupational 
impairment; however, such impairment is contemplated by the 
rating criteria.  The rating criteria reasonably describe the 
Veteran's disability manifestations of pain and limitation of 
motion.  Referral for consideration of an extraschedular rating 
is, therefore, not warranted.

Finally, where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider whether 
the Veteran is entitled to a total rating for compensation 
purposes based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of 
a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In this case, the evidence showed that the Veteran was 
employed as a firefighter and a security guard.  As the Veteran 
is employed and has not alleged that he was unemployable during 
the course of the appeal, the issue of TDIU is not raised by the 
record.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in March 2003 that fully addressed all 
notice elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what evidence 
was required to substantiate the claim for service connection and 
of the appellant's and VA's respective duties for obtaining 
evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans Claims 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records and 
the Veteran submitted private treatment records.  The appellant 
was afforded VA medical examinations in July 2004 and April 2010.  

The Board remanded the claim in April 2008 for further 
development.  In regard to the claim of entitlement to an 
evaluation in excess of 10 percent disabling for service-
connected status post reduction of right third interphalangeal 
joint and soft tissue swelling, the Board ordered that the 
Veteran be afforded a VA medical examination regarding the 
current severity of the Veteran's disorder.  As noted above, the 
Veteran was afforded a VA hand examination in April 2010 pursuant 
to the Board's order.  The examination was adequate as it was 
based on consideration of the prior medical history, a physical 
examination and as it described the disability in sufficient 
detail.  As such, the Board is satisfied that the RO has complied 
with the orders of the April 2008 remand.  See Dyment v. West, 13 
Vet. App. 141, 146- 47 (1999) (regarding substantial compliance); 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).

The Board notes that there is a document in the claims folder 
that is partially in Spanish.  However, as the document is a 
birth certificate, it is not relevant to the claim considered 
herein and any failure to translate is harmless error.  

Lastly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
disabling for service-connected status post reduction of right 
third interphalangeal joint and soft tissue swelling is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


